Citation Nr: 1734326	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-31 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

The Veteran is represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

This appeal has been advanced on the Board's docket (AOD) pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  However, this AOD is based on an incorrect date of birth.  The Veteran's birth year is not 1940, it is 1948. 


FINDING OF FACT

In June 2017, the Veteran submitted a written request to withdraw the appeal as to the claim of entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202 , 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a). 

In June 2017, the Veteran submitted a written request to withdraw the appeal as to the claim of entitlement to service connection for bilateral hearing loss.  The Board received this request to withdraw prior to the promulgation of a decision.  38 C.F.R. § 20.204  (a), (b)(3).  The request was in writing and was submitted by the Veteran. 38 C.F.R. § 20.204 (a).  Consequently, there remains no allegation of error of fact or law for appellate consideration with respect to the Veteran's claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 7105 (d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this claim and, thus, it is dismissed.


ORDER

The claim of entitlement to service connection for bilateral hearing loss is dismissed.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


